         Case 1:19-cv-00505-LF-SCY Document 11 Filed 08/02/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

 WILDEARTH GUARDIANS,

 Plaintiff,
                                                    No. 1:19-cv-00505-SCY
 V.

 DAYID BERNHARDT, in his official
 capacity as Secretary of the Interior; and ·
 UNITED STATES BUREAU OF LAND
 MANAGEMENT,

 Defendants.




                       CORPORATE DISCLOSURE STATEMENT OF
                        THE AMERICAN PETROLEUM INSTITUTE

        Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel of record for the

American Petroleum Institute ("API"), certifies that to the best of my knowledge and belief, API

is a not for profit corporation, has no parent corporation, and no corporations hold any stock in

APL These representations are made in order that the judges of this court may determine the need

for recusal.

                                                Respectfully submitted,

                                                MALDEGEN, TEMPLEMAN & INDALL LLP




                                            qda~WJ
                                                1925 Aspen Drive, 200A
                                                Santa Fe, NM 87505
                                                Phone: 505-216-3075
                                                jindall@cmtisantafe.com
        Case 1:19-cv-00505-LF-SCY Document 11 Filed 08/02/19 Page 2 of 2




                                            Steven J. Rosenbaum
                                              (pro hac vice forthcoming)
                                            Bradley K. Ervin
                                              (pro hac vice forthcoming)
                                            COVINGTON & BURLING, LLP
                                            One CityCenter
                                            850 Tenth St., N. W.
                                            Washington, D.C. 20001
                                            Phone: (202) 662-6000
                                            Fax: (202) 662-6291
                                            srosenbaum@cov.com
                                            bervin@cov.com

                                            Attorneys for Applicant for Intervention


                               CERTIFICATE OF SERVICE

       I hereby certify that on August 1, 2019 a true and correct copy of the foregoing Corporate

Disclosure Statement of American Petroleum Institute was served on all counsel of record via the

Court's ECF System.


                                            Isl Jon J Indal!
                                                    Jon J. lndall




                                                2
